[J-15-2022] [MO: Todd, J.]
                  IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


BETTY BELL, AN ADULT INDIVIDUAL,               :   No. 25 WAP 2021
AND PROPEL SCHOOLS, D/B/A PROPEL               :
CHARTER SCHOOL - HOMESTEAD,                    :   Appeal from the Order of the
PROPEL CHARTER SCHOOL - SUNRISE,               :   Commonwealth Court entered April
D/B/A PROPEL BRADDOCK HILLS,                   :   19, 2021 at No. 1259 CD 2019,
PROPEL CHARTER SCHOOL - PITCAIRN,              :   reversing the Order of the Court of
AND PROPEL CHARTER SCHOOL -                    :   Common Pleas of Allegheny County
HAZELWOOD,                                     :   entered August 23, 2019 at No. GD
                                               :   18-12950 and remanding.
                      Appellees                :
                                               :   ARGUED: March 10, 2022
                                               :
             v.                                :
                                               :
                                               :
WILKINSBURG SCHOOL DISTRICT,                   :
                                               :
                      Appellant                :


                                  DISSENTING OPINION


JUSTICE MUNDY                                  DECIDED: SEPTEMBER 29, 2022
      Because I would affirm the Commonwealth Court based on the clear and

unambiguous language of 22 Pa. Code § 23.2, I dissent.

      The regulatory provision at issue provides the following:
            The means of pupil transportation to and from school, whether
            furnished by school conveyances, private conveyances or
            common carriers, and contracts and agreements relating
            thereto, shall be subject to approval by the Department [of
            Education (Department)].
22 Pa. Code § 23.2.

      As correctly noted by the majority, our Court is tasked with determining the

meaning of “subject to approval by the Department[,]” as the parties dispute whether
Section 23.2 requires a school district to obtain approval from the Department prior to

implementing the means of and contracts for transportation plans for school students.

Maj. Op. at 1, 16. The majority concludes Section 23.2 is ambiguous because the

definition of “approval” does not contain a time frame for when an act must be approved,

the phrase “subject to approval by the Department” itself otherwise does not

“unambiguously resolve the question of when the Department is required to approve a

change[,]” and both parties’ interpretations are reasonable. Id. at 16-17 (emphasis in

original). In my view, however, the regulation is not ambiguous. The definition of the

phrase “subject to,” which the majority does not address, in conjunction with the plain

language of Section 23.32 of the regulation that governs a school district’s submission of

claims to the Department for reimbursement, unambiguously mandates Department

preapproval of pupil transportation plans.

       First, the common and widely accepted definition of the phrase “subject to,” when

used in the context of obtaining permission from an authoritative body, is “dependent on

something else to happen or be true[,]” with the following example offered: “The sale

of the property is subject to approval by the city council.”        Subject to, MERRIAM-

WEBSTER’S       DICTIONARY       ONLINE,      available        at    https://www.merriam-

webster.com/dictionary/subject%20to (last visited July 22, 2022) (emphasis omitted).

See also BLACK’S LAW DICTIONARY (11th ed. 2019) (defining “subject” as, inter alia,

“[d]ependent on or exposed to (some contingency); esp., being under discretionary

authority” and giving the following example: “funding is subject to the board’s approval”).

Applying these definitions instantly, it is evident that approval is the “something else” or

“contingency” that is required to happen before school districts can implement pupil

transportation plans and related contracts and agreements. Stated differently, a school

district can only implement or alter a pupil transportation plan and related contracts and




                              [J-15-2022] [MO: Todd, J.] - 2
agreements after the plan has first been approved by the Department.                   See

Commonwealth by Shapiro v. Golden Gate Nat’l Senior Care LLC, 194 A.3d 1010, 1027

(Pa. 2018) (providing, when ascertaining plain meaning, courts must examine statutory

text in context and give words and phrases “their common and approved usage.”) (internal

citation omitted).

       Second, while the majority concludes Department approval is accomplished

through reimbursement, Section 23.2 contains no language whatsoever about

reimbursement, let alone language that approval somehow only occurs through or after

reimbursement by the Department at the end of the fiscal year. See 22 Pa. Code § 23.2.

Section 23.2 is also not located in the reimbursement section of the regulation, but instead

in the preliminary provisions section that precedes the reimbursement provisions set forth

in Sections 23.31-23.40. Even more, Sections 23.31-23.40 contain no language that

Department approval of a pupil transportation plan is conditioned upon or completed

through reimbursement. See 22 Pa. Code § 23.31-23.40. Instead, the plain language

of Section 23.32, which governs reimbursement submissions, suggests the opposite, i.e.,

that Department approval of a transportation plan must occur before reimbursement.

Section 23.32 states: “[C]laims for reimbursement shall cover allowable district

expenditures for approved pupil transportation . . . during the proceeding year.” 22 Pa.

Code 23.32 (emphasis added).1 This provision clearly demonstrates that school districts

will only be reimbursed for a transportation plan that has already been approved by the

Department. Because Sections 23.2 and 23.32 must be construed consistently and in

conjunction with each other, the regulation’s plain language unambiguously requires


1 Section 25-2541 of the Public School Code similarly states the following: “School
districts shall be paid by the Commonwealth for every school year on account of pupil
transportation which, and the means and contracts providing for which, have been
approved by the Department of Education.” 24 P.S. § 25-2541(a) (emphasis added).


                              [J-15-2022] [MO: Todd, J.] - 3
school districts within our Commonwealth to first obtain approval from the Department

before implementing and/or altering a pupil transportation plan. See 1 Pa.C.S. §1932

(providing “[s]tatutes or parts of statutes are in pari materia when they relate to the same

persons or things or to the same class of persons or things” and “shall be construed

together, if possible, as one statute[;]” 1 Pa.C.S. § 1921(a); § 1502(a)(1)(ii) (requiring

courts to give effect to all provisions when ascertaining a regulation’s plain meaning).

       Even if Section 23.2 were ambiguous, I disagree with the majority’s reasons for

reversal. Primarily, I am of the opinion that interpreting Section 23.2 as not imposing a

prior approval requirement of pupil transportation plans would lead to an absurd and

unreasonable result concerning the safety of charter school students. See 1 Pa.C.S.

§ 1922; Holland v. Marcy, 883 A.2d 449, 456 (Pa. 2005) (concluding our courts should

avoid construing a statute in a manner that would lead to an absurd or unreasonable

result). A plan not approved prior to implementation could jeopardize the safety of charter

school students by exposing them to unsafe conditions and hazards, i.e., being

unsupervised on public buses, walking long distances to public bus stops, and being

unprotected from traffic conditions, yet be unchecked for the entire school year before

being “approved” through reimbursement. In my view, the State Board of Education did

not intend such consequences when promulgating the regulation. See 1 Pa.C.S. §

1921(c)(6).

       Thus, as I would affirm the holding of the Commonwealth Court, I respectfully

dissent.




                              [J-15-2022] [MO: Todd, J.] - 4